Citation Nr: 9935672	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Chapter 35 Dependents' Educational Assistance 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on almost continuous active duty from 
February 1954 to April 1974.  The veteran died on June [redacted] 
1997.  The appellant is the veteran's daughter.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO determined 
that the appellant was not eligible to receive Chapter 35 
educational benefits.  The Board remanded this claim in March 
1999.  The requested development has been accomplished, and 
the case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  The veteran had active service from February 1954 to 
April 1974.  He died on June [redacted] 1997.  At the time of his 
death, service connection was in effect for status herniated 
nucleus pulposus with sciatic neuritis, evaluated as 
20 percent disabling, and status post excision of lipomas, 
bilateral, spermatic cord, evaluated as noncompensably 
disabling.  

2.  The appellant was born on February [redacted] 1971.  At the time 
of her father's death, she was 26 years old.

3.  In a July 1997 rating decision, service connection was 
granted for the cause of the veteran's death.

4.  In August 1997, the RO received a VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance, from the appellant.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code.  38 U.S.C.A. § 3512 (West 
1991); 38 C.F.R. §§ 21.3040, 21.3041 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent facts in this case are not in dispute.  The 
appellant, who was born on February [redacted] 1971, is the daughter 
of the veteran.  The veteran had active service and died on 
June [redacted] 1997.  By a rating decision in July 1997, service 
connection was granted for the cause of the veteran's death.  
In August 1997, the appellant submitted a VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance, under Chapter 35, Title 38, United States Code.  
By a November 1997 letter, the RO notified the appellant that 
she was not eligible for Chapter 35 educational assistance, 
because she was more than 26 years old at the time of the 
veteran's death.

The appellant contends that she did not learn of the 
educational benefits until after the veteran's death.  She 
states that she was entitled to the benefits prior to his 
death.  She states that she was 25 years old when her father 
was diagnosed with lung cancer.  She asks that the benefits 
be extended to her 31st birthday.  The appellant had a 
hearing before this Board Member in December 1998.  She 
testified that her father's death was service connected.  She 
stated that she was unaware of the benefits and that her 
father and mother helped pay for her schooling out of their 
own pockets, not realizing that these benefits existed.  She 
stated that she was going to school full time and working 
full time and that the benefits would be helpful.

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code, may be established 
in several ways, including being a child of a veteran whose 
death was service-connected.  38 U.S.C.A. § 3501(a)(1)(A)(i) 
(West 1991); 38 C.F.R. § 21.3021(a)(1) (1999).  The basic 
beginning date of an eligible child's period of eligibility 
is her 18th birthday, or successful completion of secondary 
schooling, whichever occurs first; the ending date is the 
eligible child's 26th birthday.  38 U.S.C.A. § 3512(a) (West 
1991); 38 C.F.R. § 21.3041(a), (c) (1999).  If the child 
becomes eligible through the death of the veteran, the 
beginning date of eligibility will be the date of the 
veteran's death, if it occurred after the child's 18th 
birthday and before her 26th birthday.  38 C.F.R. § 
21.3041(b)(iii) (1999).

Under 38 C.F.R. § 21.3041(d), it sets forth certain 
prescribed events which may extend the eligible person's 
ending date beyond her 26th birthday.  The death of a veteran 
parent is one such event.  38 U.S.C.A. § 3512(a)(3) (West 
1991); 38 C.F.R. § 21.3041(d)(2)(1998).  However, 38 C.F.R. § 
21.3040(c) clearly states that no person is eligible for 
educational assistance who reached her 26th birthday on or 
before the date the veteran's death occurred.

The Board has thoroughly reviewed the facts of this case in 
conjunction with the applicable laws and regulations and 
concludes that there is simply no legal basis for the 
appellant's claim.  At the time of the veteran's death, June 
[redacted] 1997, the appellant was already 26 years old.  Thus, the 
appellant is not eligible for Chapter 35 benefits.  38 
U.S.C.A. § 3512 (West 1991); 38 C.F.R. § 21.3040 (1998).

The Board acknowledges the appellant's contention that she 
should be entitled to benefits beyond her 26th birthday.  
Specifically, she should be entitled to benefits up to her 
31st birthday.  However, the circumstances listed under 38 
C.F.R. § 21.3041(d) are for extending the ending dates for 
benefits, not for extending the beginning date.  The trigger 
for the appellant's eligibility was the grant of service 
connection for the cause of the veteran's death.  However, 
that death, as well as the grant of service connection, 
occurred after the appellant's 26th birthday.

In conclusion, the laws and regulations are clear and 
preclude eligibility in this case.  There is no statutory or 
regulatory provision that would permit entitlement to basic 
eligibility for educational assistance benefits under Chapter 
35, Title 38, United States Code.  Where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit.  Sabonis v, Brown, 6 Vet. App. 426 
(1994).  Therefore, the Board has no alternative but to deny 
the appellant's appeal as she does not meet the legal 
criteria for eligibility for Chapter 35 educational 
assistance benefits.


ORDER

Entitlement to Chapter 35 Dependents' Educational Assistance 
benefits is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

